Citation Nr: 0001048	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for asthma, secondary 
to tobacco use in service and/or nicotine dependence acquired 
in service.

3.  Entitlement to service connection for asthma, secondary 
to second hand smoke exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1957 to September 1957.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
[which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service (to be codified under 38 
U.S.C.A. § 1103)], relates only to claims filed after June 9, 
1998.  It does not affect those claims which were filed on or 
prior to that time, such as this case.


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
appellant's current asthma secondary to tobacco use or 
nicotine dependence in service.

2.  There is no medical evidence of record that the appellant 
currently has nicotine dependence.

3.  Medical evidence of a nexus between second hand smoke in 
service and the appellant's current asthma has been 
presented.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
nicotine dependence and asthma, secondary to tobacco use in 
service and/or nicotine dependence acquired in service are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
asthma, secondary to second hand smoke exposure in service, 
is well grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in 
service.  Id.; 38 C.F.R. § 3.303 (1999).  A disease which is 
diagnosed after service discharge may be considered to be 
service connected if an event or exposure during service 
subsequently results in disability or death.  Id.  
Accordingly, if a disease or injury only becomes manifest 
after service, if it was due to tobacco use in the active 
military service, service connection may be established.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

As an initial matter, the appellant's service medical records 
are not available and are presumed destroyed in a fire at the  
National Personnel Records Center (hereinafter NPRC) in 1973.  

I.  Nicotine Dependence and Asthma Due to Nicotine Dependence

In the instant case, the appellant contends that he developed 
nicotine dependence in service.  He asserts that he began 
smoking while in basic training as cigarettes were provided 
in rations and sold at the commissary.  He further contends 
that he became addicted to smoking, which caused asthma.

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  VAOPGCPREC 19-97 (May 13, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Id.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  

A VA hospital report dated in October 1981, noted that the 
appellant had been asthmatic since childhood.  A VA hospital 
report dated in 1984 indicates that the appellant is a 
nonsmoker.  A 1985 private medical report, also noted that 
the appellant was a nonsmoker; however, a chest x-ray found 
substantial scars which the examiner attributed to past 
smoking.

In the case at hand, although the appellant alleges that he 
developed nicotine dependence during service, there is no 
medical opinion of record which supports his lay assessment.  
The lay statements by the appellant that he developed 
nicotine dependence in service, and that such dependence 
caused his asthma, do not constitute medical evidence.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the fact 
that cigarettes may have been plentiful and even free during 
the appellant's period of service, as the appellant has 
indicated, is not, in and of itself, a basis upon which it 
may be concluded that the appellant developed nicotine 
dependence during service.

There is no medical diagnosis of record showing that the 
appellant had, during service or at any time, a dependence on 
nicotine.  Accordingly, the Board concludes that the claim 
for service connection for nicotine dependence is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

In order to establish a well-grounded claim for service 
connection for asthma on the basis of the incurrence of 
nicotine dependence during service, the veteran must first 
establish that he is entitled to service connection for 
nicotine dependence.  As indicated above, the VA Office of 
General Counsel has held that in order to establish a claim 
of entitlement to service connection for nicotine dependence, 
a claimant must show medical evidence of the incurrence of 
nicotine dependence during service.  Because the appellant 
has not presented such necessary medical evidence, a well-
grounded claim for service connection for nicotine dependence 
has not been established.  Caluza, 7 Vet. App. at 506.  
Consequently, inasmuch as entitlement to service connection 
for nicotine dependence has not been established, as it was 
determined that the claim was not well grounded, it 
necessarily follows that the claim of entitlement to service 
connection for asthma based upon nicotine dependence would 
similarly be not well grounded and must be denied upon that 
basis.

II.  Asthma Due to Tobacco Use In Service

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the 
appellant's cigarette smoking during service caused his 
asthma.  Applicable laws and regulations provide that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in the active military service, service 
connection may be established.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303. 

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 which stated, in 
pertinent part, for claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service in order to 
establish a well-grounded claim.

VA outpatient treatment records report current findings of 
bronchial asthma.  The appellant contends that while in 
service he smoked two packs of cigarettes a day.  
Accordingly, the medical evidence of record indicates that 
the appellant currently has asthma and the appellant has 
provided lay evidence of tobacco use in service.  

However, the fact remains that there is no medical evidence 
of record of a relationship between asthma and tobacco use 
during active service, despite the appellant's assertions 
that such a causal relationship exists.  See Moray, 5 Vet. 
App. at 214; Espiritu, 2 Vet. App. at 494-95.  Indeed, the 
medical evidence of record reveals that the appellant 
reported in 1981, that he had been asthmatic since childhood.  
As there is no competent evidence that provides the required 
nexus between tobacco use in military service and asthma, 
service connection for a asthma due to tobacco use in service 
is not warranted.  

III.  Asthma Due to Exposure to Second Hand Smoke In Service

As noted above, the appellant must satisfy three elements for 
a claim for service connection to be well grounded.  There 
must be competent evidence of a current disability (a medical 
diagnosis); there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence; and there must be evidence 
of a nexus or relationship between the inservice injury or 
disease and the current disorder, as shown through medical 
evidence. See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit, 5 Vet. App. at 93; Caluza, 7 Vet. App. at 506.  

The appellant has presented medical evidence of a current 
disability, asthma, as discussed above, and provided lay 
evidence that he was exposed to second hand smoke while in 
service.  Additionally, a statement from a private physician, 
B. Craig, M.D., dated in April 1996, states that the 
appellant "developed asthma from breathing second hand-
smoke" while in service.  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Accordingly, the Board finds the appellant's claim 
of entitlement to service connection for asthma due to 
exposure to second hand smoke while in service well grounded.  
38 U.S.C.A. § 5107; Caluza, 7 Vet. App. at 506.  


ORDER

The claims of entitlement to service connection for nicotine 
dependence and asthma due to tobacco use in service and/or 
nicotine dependence acquired in service are denied.  The 
issue of entitlement to service connection for asthma as due 
to exposure to second hand smoke in service is well grounded; 
to this extent only, the appeal as to this issue is granted.


REMAND

Although the Board has found that the medical evidence of 
record is sufficient to render plausible the appellant's 
claim of entitlement to service connection and therefore find 
it well grounded, the evidence of record is not conclusive 
enough to substantiate the claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990) (A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation).  Specifically, the Board notes that the 1996 
private physician did not provide a basis upon which he based 
his opinion that the appellant developed asthma due to second 
hand smoke exposure while in service.

As the VA has found this issue to be well grounded, it has a 
duty to assist the appellant in the development of facts 
pertinent to this claim.  Accordingly, this issue is remanded 
to the RO for the following actions:

1.  The RO should request that Dr. Craig 
provide the medical bases for his opinion 
that the appellant "developed asthma 
from breathing second hand-smoke" while 
in service.  Dr. Craig should provide an 
opinion as to why he has found the 
exposure to second hand smoke in service, 
and not that before and after service, if 
any, caused the appellant's asthma.  A 
complete rationale for all conclusions 
reached should be recorded, as well as 
supporting documentation for any opinion 
reached.  Additionally, all pertinent 
examination and treatment records 
regarding the appellant should be 
obtained and associated with the claims 
file.

2.  Thereafter, the appellant should be 
afforded a VA examination to determine 
the etiology of his asthma.  A complete 
history from the appellant should be 
reported, to include any exposure to 
second hand smoke before, during, and 
after service discharge.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to the etiology of 
the appellant's asthma, to include 
whether it is due to exposure to second 
hand smoke.  If the examiner finds that 
the appellant's asthma is due to exposure 
to second hand smoke, the examiner should 
provide an opinion as to whether the 
appellant's asthma is due to exposure to 
second hand smoke in service, as 
distinguished from any such exposure 
before or after active military service.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  Thereafter, if this 
issue remains denied, the RO should 
provide the appellant and his 
representative a supplemental statement 
of the case and provide an adequate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the appellant until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



